Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
	The following is an examiner’s statement for reasons for allowance:
	Independent claims 1 and 13 are allowable based on the remark presented on 11/29/2021 and in view of the claim language.
None of the previously cited closest prior art(s) by Nehmad (US 2019/0327576), Hubschman (US 2019/02686928), either singularly or in combination would result in a proper rejection under 35 USC 102 or 103.
	All of the cited prior art of record above, whether singularly or in combination, fails to disclose the feature limitations of: determine that the system and the computing device are a second distance apart, wherein the second distance apart is less than the first distance apart and the second distance apart satisfies a first threshold distance condition of a plurality of threshold distance conditions;
responsive to determining that the first computing device and the second computing device are the second distance apart, receive, via a first point-to-point communication session with the computing device of the driver, second location data of the computing device from the computing device, wherein the first point-to-point communication session is established by way of the first point-to-point communication interface.
	Nehmad discloses providing information in a mobility as a service vehicle regarding a service requestor mobile device including determining distance and the approaching direction through a unified gateway or through a more direct communication.  Nehmad does not explicitly disclose a determination that the first computing device and second computing device are a second distance apart, wherein the 
	Hubschman discloses mobile micro-location including determining that the vehicle locating data and the user locating data satisfy the location matching condition.  Hubschman does not explicitly disclose a plurality of thresholds or responsive to determining that the first computing device and the second computing device are the second distance apart, receive, via a first point-to-point communication session with the computing device of the driver, second location data of the computing device from the computing device, wherein the first point-to-point communication session is established by way of the first point-to-point communication interface. Hubschman discloses transitioning to more detailed location information and Hubschman also does not explicitly disclose transitioning from a direct to indirect communication based on satisfaction of criteria.
	Additional search does not yield suitable references that reasonably, either singularly or in combination with previous cited references, would result in a proper rejection under 35 USC 102 or 103 without improper hindsight reasoning or a piecemeal rejection.
	Claims 2-7, 14-20, dependent on independent claims 1 and 13, are also allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/Primary Examiner, Art Unit 2439